Citation Nr: 9921107	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating determination of the Waco 
Department of Veterans Affairs (VA) Regional Office (RO), which 
found that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for asthma.  

In his June 1998 written argument, the veteran's representative 
raised the issue of clear and unmistakable error in the January 
1961 severance of service connection for asthma.  As this issue 
is not properly before the Board, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO severed service connection for asthma in January 1961.  
Notice of the decision was sent to the veteran in February 1961 
and he did not appeal.  Thus, the decision became final.  

2.  Additional evidence submitted with regard to the claim of 
service connection for asthma by itself or in connection with 
evidence previously assembled is not so significant that it must 
be considered in order to fairly decide the merits of the claim.





CONCLUSION OF LAW

Evidence received since the RO severed service connection for 
asthma is not new and material; and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).

A preexisting disease or injury will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability was due to the natural progress 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).



Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity in service.  This 
includes medical facts and principles which may be considered to 
determine whether the increase was due to the natural progress of 
the condition.  Aggravation of a preexisting disease or injury 
may not be conceded where the condition underwent no increase in 
severity during service on the basis of all of the evidence of 
record pertinent to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b). 

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1998).  

If new and material evidence is presented or secured with respect 
to a claim that has been denied, the claim will be reopened, and 
the claim decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the VA as to conclusions based on the evidence on file 
at the time VA issues written notification in accordance with 
38 U.S.C.A. § 5107 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of this 
part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in Rule 302 (§ 20.302 of this 
part).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.




"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (1998).  

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") adopted the following rule with 
respect to the evidence that would justify reopening a claim on 
the basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in the 
context of all the evidence, both new and old, would change the 
outcome".  Colvin, 1 Vet. App. at 174.  In light of the holding 
in Hodge, the Board will analyze the evidence submitted in the 
case at hand according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  
Rather, it is the specified bases for the final disallowance that 
must be considered in determining whether the newly submitted 
evidence is probative.

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Court of Appeals") recently ruled that the 
Court erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).


The Court recently announced a three-step test with respect to 
reopening and deciding cases involving prior final decisions.  
Under the new Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under § 3.156 to 
reopen the claim; and if so, VA must determine whether the claim 
is well grounded based on a review of all the evidence of record; 
and lastly; if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that the 
duty to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).

Evidence is new when not merely cumulative of other evidence in 
the record, and material when relevant and probative of the issue 
at hand.  Godwin v. Derwinski, 1 Vet. App. 419 (1990).  The Court 
has defined material evidence as that which is relevant and 
probative of the issue at hand.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Factual Background

A review of the record demonstrates that the RO granted service 
connection for asthma in a February 1946 rating determination and 
assigned a 10 percent disability evaluation.  

In September 1960, the RO proposed to sever service connection 
for bronchial asthma.  The RO noted that the veteran's service 
induction examination was essentially negative.  The RO observed 
that the service records showed that the veteran was first 
treated from November 2, 1945, to November 6, 1945, for asthma.  
The RO further noted that the veteran reported that the onset had 
been two days earlier and that it developed into coughing and 
wheezing in the chest.  The veteran reported that he had suffered 
frequent attacks of asthma for as long as he could remember.  The 
veteran explained that his mother was asthmatic.  Examination 
showed the chest to be hyperresonant.  The expiratory phase was 
prolonged and there were many rales throughout the throat.  The 
veteran was returned to duty.  

On November 8, 1945, the veteran was admitted to Naval Hospital 
for treatment of asthma.  He complained of shortness of breath.  
At that time, he indicated that he had suffered from asthma since 
early childhood and that he had been sick at least ten times 
since coming into service because of asthma.  The veteran 
reported that he had never taken shots and that capsules had 
given him some relief.  The lungs were clear and resonant to 
auscultation and percussion.  There was no evidence of asthma.  
However, it was noted that the veteran had been observed having a 
typical asthma attack when entering the hospital.  A late 
November 1945 Report of Medical Survey shows the physicians noted 
that there had been no aggravation of asthma.  The RO also 
observed that medical testing had revealed the veteran to have 
sensitivity to feathers, house dust, silt, and tomatoes.  

The RO noted that a February 1946 rating decision had granted 
service connection for bronchial asthma and assigned a 10 percent 
disability evaluation in February 1946.  The RO also observed 
that the veteran was first examined by VA on December 31, 1947, 
and that no rales were present and that there was no prolongation 
of the expiratory phase of the respiratory cycle.  It noted that 
a diagnosis of bronchial asthma by history was rendered at that 
time.  

The veteran reported that he had difficulty getting his breath 
day or night whenever a spell hit him.  He stated that such 
spells occurred when he became wet or when he was in dust.  He 
also noted that many flowers would bring on these spells.  He 
indicated that he was taking some medication for asthma and that 
he was going to school.  He reported that his asthma would bother 
him when he became really hot working, which necessitated his 
stopping work.  He again indicated that his mother suffered from 
asthma.  

The RO also noted that the veteran had been examined on February 
24, 1953.  X-rays taken of the chest were negative.  There were 
no rales, wheezing, or rhonchi present at that time.  Percussion 
was within normal limits.  A diagnosis of chronic mild allergic 
asthma was rendered. 

The RO further observed that the veteran had listed the names of 
Dr. C. and Dr. O. as having treated him for asthma prior to 
military service.  It noted that two requests had been made for 
records but that there had been no reply to these requests.  The 
RO also indicated that all available service records had been 
obtained. 

The RO found that the grant of service connection for bronchial 
asthma involved clear and unmistakable error as the evidence of 
record clearly showed, based upon the history given by the 
veteran, and due to the fact that it developed so soon after he 
entered the military, that the condition preexisted service.  The 
RO noted that the veteran suffered an acute exacerbation while on 
duty but that permanent increase was not reflected as was 
demonstrated by the various VA examinations, including the last 
one which based the diagnosis on history only.  

In November 1960, the RO sent the veteran a letter indicating 
that it was proposing to sever service connection for asthma.  In 
a January 1961 rating determination, the RO severed service 
connection.  The veteran was informed of the severance in 
February 1961.  

Evidence received subsequent to the February 1961 severance 
includes the results of a June 1962 VA examination, wherein a 
diagnosis of chronic mild bronchitis was rendered and the veteran 
again reported having had recurrent bouts of asthma during 
childhood and being treated by a family doctor; the results of a 
September 1982 VA examination, wherein the veteran again noted 
having had asthma as a child, with a diagnosis of chronic 
moderately severe bronchial asthma being rendered at the time of 
the examination; the veteran's January 1997 request to reopen; 
outpatient treatment records from the Dallas VAMC from January 
1996 onward showing diagnoses of and treatment for asthma; a 
photocopy of an April 1959 letter from the RO to the veteran 
certifying that the veteran was in receipt of disability 
compensation on account of a service-connected disability; the 
testimony of the veteran at his March 1999 personal hearing; and 
a typed statement from the veteran received at the time of his 
March 1999 hearing.  




At his March 1999 hearing, the veteran testified that he was not 
treated for a respiratory or asthma condition prior to service.  
He indicated that he first noticed a respiratory problem after 
entering a gas chamber during basic training.  The veteran 
reported having wheezing problems subsequent to this but not 
seeking treatment.  The veteran noted that he was discharged from 
the service due to his asthma condition following receipt of 
treatment.  The veteran again testified as to not having had any 
respiratory problems prior to service or prior to the entrance 
into the gas chamber.  He indicated that it was his belief that 
his asthma had its onset inservice and not prior to service.  

Analysis

The veteran seeks to reopen his claim for service connection for 
asthma which the RO severed in January 1961.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally deneid claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  
In order to reopen a finally denied claim there must be new and 
material evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last denied 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  Under 
Evans, evidence is new if not previously of record and is not 
merely cumulative of evidence previously of record and is not 
merely cumulative of evidence previously of record.

The Board is of the opinion that the appellant has not presented 
evidence which is new and material to warrant the reopening of 
his claim of service connection for asthma.  

The June 1962 VA examination results are essentially cumulative 
in that the veteran was diagnosed as having mild asthma, which 
was known at the time of the last examination, and in that he 
reported having had asthma since childhood, which was also 
previously known.  Likewise, the results of the September 1982 VA 
examination are also cumulative in that the veteran was diagnosed 
as having asthma, which was described as moderately severe, and 
in that he again reported having had asthma as a child.  The 
treatment records received from the Dallas VAMC, while new, are 
not probative of the issue of whether the veteran's asthma was 
aggravated by his period of service or had its onset inservice.  
The 1959 letter demonstrating that the veteran was in receipt of 
compensation for a service-connected disability is also not 
probative as service connection for asthma was severed in 1961.  

The testimony and the letter received from the veteran in March 
1999, while new, in that the veteran is now professing that his 
asthma had its onset inservice, is not probative.  The veteran 
would not be competent to say that his asthma had its onset 
inservice.  See Samuels v. West, 11 Vet. App. 433, 435 (1998) 
(citing King v. Brown, 5 Vet. App. 19, 21) (evidence submitted to 
reopen or render a claim well grounded must be accepted as true 
unless inherently incredible, or when the fact asserted is beyond 
the competence of the person making it).

As the Board noted earlier, the Court recently announced a three 
step test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submited new and material evidence under 38 C.F.R. § 3.156 to 
reopen the claim; and if so, VA must determine whether the claim 
is well grounded based on a review of all the evidence of record; 
and lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that the 
duty to assist has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

As new and material evidence has not been submitted to reopen the 
veteran's claim for service connection for asthma, the first 
element has not been met.  Accordingly, the Board's analysis must 
end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for asthma, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

